Case 13-49187        Doc 49     Filed 04/09/19     Entered 04/09/19 08:45:51          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-49187
         Jacquelin E Bruce

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/30/2013.

         2) The plan was confirmed on 02/14/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/20/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/31/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,200.00.

         10) Amount of unsecured claims discharged without payment: $32,992.07.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-49187       Doc 49         Filed 04/09/19    Entered 04/09/19 08:45:51                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $23,829.00
        Less amount refunded to debtor                             $189.00

 NET RECEIPTS:                                                                                     $23,640.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,131.89
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,131.89

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      5,620.00       3,098.63         3,098.63        330.20         0.00
 CREDITORS DISCOUNT & AUDIT        Unsecured     15,742.00     18,271.13        18,271.13       1,947.04         0.00
 DEBT RECOVERY SOLUTIONS           Unsecured      1,091.00       1,091.42         1,091.42        116.31         0.00
 DEBT RECOVERY SOLUTIONS           Unsecured         680.00        680.18           680.18          72.48        0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured         161.00        161.56           161.56          17.22        0.00
 INTERNAL REVENUE SERVICE          Priority             NA       3,482.74         3,482.74      3,482.74         0.00
 INTERNAL REVENUE SERVICE          Unsecured            NA       2,161.10         2,161.10        230.30         0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured            NA         567.85           567.85          60.51        0.00
 JEFFERSON CAPITAL SYSTEMS         Secured       10,266.00     10,266.00        10,266.00      10,266.00    1,316.19
 LVNV FUNDING                      Unsecured         635.00        468.15           468.15          49.89        0.00
 MIDLAND FUNDING LLC               Unsecured         749.00        748.54           748.54          79.77        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         355.00        355.08           355.08          37.84        0.00
 PREMIER BANKCARD/CHARTER          Unsecured         360.00        289.00           289.00          30.80        0.00
 QUANTUM3 GROUP                    Unsecured            NA         615.69           615.69          65.61        0.00
 RENT A CENTER INC                 Secured           314.00        314.00           314.00        314.00         0.00
 BYL SERVICES                      Unsecured         152.00           NA               NA            0.00        0.00
 CAINE & WEINER                    Unsecured         294.00           NA               NA            0.00        0.00
 CDA/PONTIAC                       Unsecured      1,468.00            NA               NA            0.00        0.00
 CDA/PONTIAC                       Unsecured      1,061.00            NA               NA            0.00        0.00
 CREDIT MANAGEMENT LP              Unsecured         744.00           NA               NA            0.00        0.00
 CREDIT MANAGEMENT LP              Unsecured         296.00           NA               NA            0.00        0.00
 ESCALLATE LLC                     Unsecured         783.00           NA               NA            0.00        0.00
 IC SYSTEM                         Unsecured         127.00           NA               NA            0.00        0.00
 ILLINOIS TOLL WAY DEPT            Unsecured         377.00           NA               NA            0.00        0.00
 LAMONT HANLEY & ASSOCI            Unsecured          74.00           NA               NA            0.00        0.00
 RECEIVABLES PERFORMANCE           Unsecured      1,255.00            NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-49187     Doc 49    Filed 04/09/19    Entered 04/09/19 08:45:51                Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim           Claim         Claim       Principal       Int.
 Name                          Class    Scheduled        Asserted      Allowed        Paid          Paid
 NCO FIN                    Unsecured         126.00             NA           NA            0.00        0.00
 T MOBILE                   Unsecured            NA           855.92       855.92          91.21        0.00


 Summary of Disbursements to Creditors:
                                                          Claim            Principal               Interest
                                                        Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00                $0.00                 $0.00
       Mortgage Arrearage                               $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                     $10,266.00           $10,266.00             $1,316.19
       All Other Secured                              $314.00              $314.00                 $0.00
 TOTAL SECURED:                                    $10,580.00           $10,580.00             $1,316.19

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00              $0.00                 $0.00
        Domestic Support Ongoing                           $0.00              $0.00                 $0.00
        All Other Priority                             $3,482.74          $3,482.74                 $0.00
 TOTAL PRIORITY:                                       $3,482.74          $3,482.74                 $0.00

 GENERAL UNSECURED PAYMENTS:                       $29,364.25             $3,129.18                 $0.00


 Disbursements:

        Expenses of Administration                         $5,131.89
        Disbursements to Creditors                        $18,508.11

 TOTAL DISBURSEMENTS :                                                                    $23,640.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-49187        Doc 49      Filed 04/09/19     Entered 04/09/19 08:45:51            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
